Citation Nr: 0842231	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-38 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar disc disease, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Board therefore finds that the record raises an 
inferred claim for a TDIU, which is referred to the RO for 
initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran's most recent VA spine examination 
was conducted approximately five years ago, in February 2004.  
A March 2006 statement from the veteran indicated that his 
back disability had worsened since his last examination.  The 
Board recognizes that the veteran received a VA examination 
in April 2006 for his peripheral nerves and the examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbar spine.  However, the April 2006 VA examination does 
not adequately reveal the current state of the veteran's 
service-connected lumbar disc disease, as it does not address 
the relevant rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Furthermore, the Board notes that the veteran reports ongoing 
treatment for his back disability through the Baltimore VA 
Medical Center (VAMC).  The most recent records from that 
facility are dated August 2004.  There is no indication that 
a request for the veteran's treatment records since that 
time.  It is essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).

Moreover, during the pendency of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

However, in this case, the Board notes that the veteran has 
not been adequately provided such notice, and thus, the case 
must also be remanded for proper notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

As such, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for an increased evaluation.  The 
letter should tell the claimant to provide 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life.  If the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be asked to provide 
the name of all VA and non-VA health care 
provider that have treated him for his low 
back disability since November 2002.  
After securing the necessary release, 
those records should be obtained.  The 
RO/AMC should obtain a complete copy of 
the veteran's treatment records from the 
Baltimore VAMC since August 2004.  Any 
negative reply or development should be 
included in the claims file.

3.  The veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected lumbar disc disease.  
The examination should include ranges of 
motion for the thoracolumbar spine.  In 
testing range of motion of the veteran's 
thoracolumbar spine, the examiner should 
note if the veteran has any additional 
limitation of motion due to such factors 
as weakness, fatigability, incoordination, 
restricted movement, or pain on motion.  A 
specific finding should be made as to 
whether ankylosis, favorable or 
unfavorable, is present.  The examiner 
should also determine the frequency and 
duration of any incapacitating episodes, 
if any, resulting from the veteran's 
thoracolumbar spine disability.  

The claims file should be made available 
for the examiner to review.  The examiner 
should review all pertinent records 
associated with the claims file and 
comment on the severity of the veteran's 
lumbar disc disease.  The medical basis 
for all opinions expressed should also be 
given.  The examiner should provide a 
complete rationale for all conclusions 
reached.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

